       Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 1 of 10




              BEFORE THE UNITED STATES JUDICIAL PANEL ON
                      MULTIDISTRICT LITIGATION

In re: HILL’S PET NUTRITION, INC.       MDL No. 2887
DOG FOOD PRODUCTS LIABILITY         /
LITIGATION


      RESPONSE OF PLAINTIFFS MICHAEL RUSSELL, JODI RUSSELL
      AND LISETTE KRA IN PARTIAL SUPPORT OF COORDINATED OR
CONSOLIDATED PRETRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407 AND
  IN SUPPORT OF TRANSFER TO THE EASTERN DISTRICT OF NEW YORK
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 2 of 10




       Plaintiffs Michael and Jodi Russell, plaintiffs in the action styled Russell et al. v. Hill’s

Pet Nutrition, Inc. and Colgate-Palmolive, Inc., No. 19-cv-00395, pending in the United States

District Court for the Northern District of Florida, and Lisette Kra, plaintiff in the action style

Kra v. Hill’s Pet Nutrition, Inc. and Colgate-Palmolive, Inc., No. 19-cv-1444 pending in the

Eastern District of New York (collectively, “Plaintiffs”), pursuant to Rule 3.2(a)(iii), respectfully

submit this Response in Support of coordination pursuant to 28 U.S.C. § 1407.

       Plaintiffs Michael Russell, Jodi Russell and Lisette Kra all agree that all Related Actions

should be transferred to a common jurisdiction, but they request that the Related Actions be

consolidated and coordinated in the Eastern District of New York and specifically assigned to the

Honorable LaShann DeArcy Hall. As detailed below, compelling logistical and aspirational

reasons justify transfer to the Eastern District of New York. The Eastern District of New York,

where two of the Related Actions are currently pending, presents the most convenient location,

being near one of the Defendants’ principal place of business, its key decision makers, the lead

defense counsel, and provides easy access to transportation and lodging.

         In addition to the convenience of the parties and their counsel, assignment of this matter

to the Honorable LaShann DeArcy Hall of the Eastern District of New York will promote

inclusion and diversity in class action adjudication that has been at the forefront of discussions

recently regarding MDLs.
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 3 of 10




                                           ARGUMENT

       This litigation consists of 14 class actions (the “Related Actions”) against Hill’s Pet

Nutrition, Inc. (“Hill’s”) and its parent company Colgate-Palmolive, Inc. (“Colgate”)

(collectively “Defendants”) regarding Hill’s pet food (“Hill’s Pet Food” or “Products”). The

Related Actions have been filed in seven different district courts.

       As other parties have argued, consolidation of the Related Actions is appropriate because

they involve common questions of fact and common Defendants. Indeed, the Related Actions

mostly arise out of the same factual events and allege virtually identical conduct. All actions are

brought on behalf of purchasers of Hill’s Pet Food, and all allege that Hill’s, in violation of

various statutory and common laws, sold pet food products that contained excessive amounts of

vitamin D. The cases allege that pet consumption of the excessive amounts of vitamin D in the

Products leads to serious health issues, including renal dysfunction and death. Each of the cases

seeks damages and declaratory and injunctive relief of behalf of consumers who purchased the

Products.

       Transfer of the Related Actions to one forum is essential so that the Related Actions may

be coordinated for pretrial proceedings. This is necessary to eliminate duplicative discovery,

prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel, and

the judges in the seven federal judicial districts in which the Related Actions have been filed.

Thus, transfer and coordination or consolidation will further the convenience of the parties and

witnesses, and it will promote efficiency and judicial economy.

       As stated above, 14 separate actions are pending in seven separate districts. Two of these

actions are pending in the Eastern District of New York, which is only five miles from

Defendant Colgate’s principal place of business. Defendant Colgate is anticipated to be the




                                                  2
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 4 of 10




principal decision maker for the Defendants in this litigation, and its key decision makers are all

located in New York City. Accordingly, because a large number of Defendant Colgate’s key

personnel are likely located near the Eastern District of New York at Colgate’s headquarters in

New York City, transfer to the Eastern District of New York should occur. See 28 U.S.C.

§ 1407(a) (transfers shall be made by the judicial panel based upon its determination that such

transfers “will be for the convenience of parties and witnesses…”); Walley v Tri-State Crematory

Litig. (In re Tri-State Crematory Litig.), 206 F. Supp. 2d 1376 (J.P.M.L. 2002) (transferring to a

particular district due to convenience to the parties); In re Elec. Data Sys. Corp. Secs. & "ERISA"

Litig., 254 F. Supp. 2d 1375 (J.P.M.L. 2003) (transferring to a particular jurisdiction on the basis

that the defendant corporation had its headquarters within the district). Indeed, this factor is

underscored by the fact that Defendants’ lead counsel also is based in New York, New York, and

it is a short subway ride from defense counsel’s offices to the courthouse in the Eastern District

of New York. See MDL ECF No. 13 (corporate disclosure statement listing 7 Times Square,

New York, New York as address of defense counsel).

       In addition to being located close to one of the Defendants’ “nerve center,” the Court in

the Eastern District of New York is located near three major airports and several other major

transportation hubs, making it convenient for all parties and counsel. The other proposed venues

either lack airports with frequent flights or appropriate hotel accommodation thus presenting a

far less convenient option.

       One needs look no farther than the complaint filed in the District of Kansas by Ana

Alberto and other plaintiffs in the matter of Alberto et al. v. Hill’s Pet Nutrition, Inc., No. 19-cv-

2135 (D. Kansas) to understand why the case should not be transferred to Kansas, but rather a

more convenient forum, namely, the Eastern District of New York. Despite the fact that the




                                                  3
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 5 of 10




counsel in Alberto advocates for transfer to the District of Kansas, not a single plaintiff of the

250 plaintiffs named in the Alberto complaint reside in the state of Kansas. Rather, a number of

them reside in New York. Certainly, for these plaintiffs in the Alberto complaint, the Eastern

District of New York is much more convenient.

       The same holds true for the other complaints filed in Kansas, in matters where the

plaintiffs’ attorneys advocate for transfer to Kansas. None of their clients resides in Kansas.

Rather, they reside in Connecticut (plaintiff Joseph Brown); Ohio (plaintiffs David Johnson;

Angeles Raines; and Kayla Vanwinsen); Los Angeles (Kristina Johnson); or New Jersey (Cliff

Palifrone). Kansas is inconvenient for all these parties/witnesses.

       The Northern District of California proposed by some of the other plaintiffs is equally

inconvenient for other reasons. San Francisco hotels are the priciest in the world, and often are

completely sold out during the many tech conventions that occur there. See e.g. “San Francisco

Hotels are the World’s Priciest as Rates Surge” available at

https://www.bloomberg.com/news/articles/2015-06-30/san-francisco-hotels-are-world-s-priciest-

as-rates-surge and Salesforce Overbooks San Francisco With U.S. Second Largest Tech Event,

https://www.forbes.com/sites/jeanbaptiste/2016/10/04/salesforce-overbooks-san-francisco-with-

u-s-second-largest-tech-event/#26ffaaad75f2 (“San Francisco is overbooked!... Everything

(hotels, meeting rooms, caterers, etc.) is booked or even overbooked in San Francisco and

surroundings…”).

       The Eastern District of New York, on the other hand, is conveniently located near several

new hotels in Brooklyn, as well as numerous accommodations in Manhattan. The courthouse

also is in the midst of a revitalized downtown Brooklyn, free of rampant drug use and crime.




                                                  4
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 6 of 10




       In addition to its proximity to varied transportation and lodging, the Eastern District of

New York operates in a manner that stands out among federal districts in that the magistrates

play a very active role in all aspects of a case, and are not limited to discovery disputes. Indeed,

Eastern District of New York magistrates frequently render report and recommendations on

motions to dismiss, motion for summary judgement, and motions for class certification. See e.g.,

Hercsky v. Evans et al., case no. 17-cv-4199 (JMA)(GRB), 2019 WL 1052197 (E.D.N.Y.

February 5, 2019) (magistrate report and recommendation on motion to dismiss); Hudecek v.

Travelers Insurance Co., case no. 17-cv-7160 (JMA)(AYS), 2019 WL 456173 (E.D.N.Y. Feb. 5,

2019) (Article III adoption of magistrate report on motion for summary judgment); Michalow v.

East Coast Restoration & Consulting Corp., case no. 09-cv-5475 (SLT)(RML), 2012 WL 27282

(E.D.N.Y. Jan. 4, 2012) (Article III adoption of magistrate report and recommendation on

motion for class certification). Magistrate Judge Robert M. Levy, the magistrate judge assigned

to the Related Actions pending in the Eastern District of New York, is highly experienced with

class actions. See, e.g., Cazares v. AVA Restaurant Corp., case no. 15-cv-0477 (KAM)(RML),

2017 WL 1229727 (E.D.N.Y. March 31, 2017). Accordingly, assignment of this matter to the

Eastern District of New York will be particularly effective given that the assigned judge can

have the support of a substantively experienced magistrate judge.

       Finally, another important factor that should be considered in multidistrict litigation is the

promotion of diversity and inclusion. This issue was discussed recently amongst a distinguished

group of jurists and practitioners at a symposium on MDLs organized by Duke Law School:

               At the 2016 MDL conference…[s]everal practitioners and judges
               raised concerns about the small number of women and diverse
               lawyers appointed to leadership positions….A separate MDL
               conference was later held that specifically addressed the lack of
               diversity appointments.




                                                  5
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 7 of 10




See Duke Law Guidelines and Best Practices Addressing Chronic Failure to Diversify

Leadership Positions in the Practice of Law available at https://judicialstudies.duke.edu/wp-

content/uploads/2018/05/Panel-1-Preface-Duke-Law-Guidelines-and-Best-Practices-Addressing-

Chronic-Failure-To-Diversify-Leadership-Positions-In-The-Practice-Of-Law-May-2018.docx.

        There is no question that multidistrict class action litigation presents some of the most

impactful private civil actions, and that these are important and prestigious assignments to

district court judges:


                Because the lawsuits are among the most high-profile federal civil
                actions, their disposition influences the public’s perception of the
                civil justice system and impacts the development of public policy
                in the related substantive and procedural areas of law. The
                handling and resolution of these disputes affect large numbers of
                individuals and alter the behavior of corporations, federal agencies,
                state governments, and law firms.


Tracey E. George & Margaret S. Williams, Venue Shopping: The Judges Of The U.S. Judicial

Panel On Multidistrict Litigation, 97 Judicature, Jan-Feb 2014, at 197. Available online at

https://ir.vanderbilt.edu/bitstream/handle/1803/6886/Venue%20Shopping%20the%20Judges%20

of%20the%20US.pdf?sequence=1&isAllowed=y. As discussed in this article, women and

people of color are underrepresented in both the MDL Panel and as transferee judges.

        In fact, according to the most recent statistics from the JPML there are currently 206

pending MDLs, but only a handful are presided over by African-American jurists and/or women.

See https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-

February-15-2019.pdf. Specifically, only 17 currently pending MDLs are presided over by

African-American jurists, or approximately 8%. Id. And of those 17 jurists, only two are

African-American women, comprising less than 1% of jurists presiding over MDLs. Id.




                                                 6
          Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 8 of 10




        Judge LaShann DeArcy Hall is a well-respected Article III judge in the Eastern District

of New York and, according to the Federal Judicial Center, is one of the few African American

woman judges on the federal bench. See Federal Judicial Center, African-American Judges on

the Federal Bench, available at https://www.fjc.gov/history/judges/search/african-american.

Assignment of this MDL to Judge Hall in the Eastern District of New York will promote the

diversity of judges presiding over MDLs, an important and laudable goal. See also In re TD Bank,

N.A., Debit Card Overdraft Fee Litig., 96 F. Supp. 3d 1378, 1379 (J.P.M.L. 2015) (selecting venue in part

based on argument that “centralization in this district provides us the opportunity to assign the litigation

to a capable jurist who has not presided over an MDL yet”).




                                                      7
         Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 9 of 10




                                          CONCLUSION

       The consolidation of these putative class actions would further “the convenience of

parties and witnesses and [would] promote the just and efficient conduct of [the] actions.” 28

U.S.C. § 1407(a). For the considerations set forth above, Plaintiffs Michael Russell and Jodi

Russell respectfully request that this Panel enter an order transferring the related actions for

consolidation in the Eastern District of New York, specifically to the Honorable LaShann

DeArcy Hall.

       March 14, 2019                          Respectfully submitted,

                                               /s/ Michael R. Reese
                                               Michael R. Reese
                                               REESE LLP
                                               100 West 93rd Street, 16th Floor
                                               New York, New York 10025
                                               Telephone: (212) 643-0500
                                               Facsimile: (212) 253-4272
                                               mreese@reesellp.com

                                               LEVIN, PAPANTONIO, THOMAS,
                                               MITCHELL, RAFFERTY & PROCTOR, P.A.
                                               Matthew D. Schultz
                                               316 South Baylen Street, Suite 600
                                               Pensacola, Florida 32502-5996
                                               Telephone: (850) 435-7140
                                               Facsimile: (850) 436-6140
                                               mschultz@levinlaw.com

                                               Counsel for Plaintiffs Michael Russell, Jodi Russell
                                               and Lisette Kra




                                                  8
        Case FLN/3:19-cv-00395 Document 14 Filed 03/14/19 Page 10 of 10




                                    Certificate of Service


       I, Michael R. Reese, hereby certify that on March 14, 2019, a copy of the above was filed

electronically through the CM/ECF system, which provides all counsel of record with a copy.


                                                                  /s/ Michael R. Reese
                                                                  Michael R. Reese




                                               9
